Citation Nr: 0025276	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  98-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
October 1973.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a May 1997 rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein the RO found that new and 
material evidence had not been submitted to reopen a claim 
for service connected for a bilateral hip disorder.  

The veteran was scheduled to testify before a traveling 
member of the Board on May 11, 1998.  He failed to report as 
scheduled.  On May 14, 1998, the veteran's service 
representative reported that pertinent evidence had not been 
associated with the claims folder and requested that another 
hearing before a traveling member of the Board be scheduled.  
Thereafter, on May 29, 1998, the Board remanded the case to 
the RO for further development.  The veteran again failed to 
report for a hearing before a traveling member of the Board 
on July 24, 2000.  The case is returned to the Board for 
appellate consideration.


FINDINGS OF FACTS

1.  Service connection for a bilateral hip disorder was 
denied by a May 1974 rating decision, essentially on the 
basis that a bilateral hip disability that preexisted service 
was not shown to have been aggravated by active service; 
notice of a subsequent final decision issued in July 1990 
denying the veteran attempts to reopen the claim was 
furnished to the veteran in September 1990.  

2.  Evidence received subsequent to the most recent denial 
contains information that either duplicates or cumulative to 
information previously considered by the RO and the Board, or 
is not so significant that it must be considered in order to 
fairly decide the merits of the case. 



CONCLUSION OF LAW

New and material evidence has not been submitted, and the 
veteran's claim for service connection for a bilateral hip 
disorder may not be reopened. 38 U.S.C.A. §§ 5108 and 7105 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service connection for a bilateral hip condition was 
initially denied by a rating decision of the RO in May 1974.  
The veteran had alleged that a preexisting bilateral hip 
disability was aggravated by his active service.  The RO 
based the denial on the evidence of record at the time, which 
included service medical records, an October 1973 Medical 
Board report, and an April 1974, VA examination report.  The 
evidence showed that the veteran had a pre-service history of 
slipped capital femoral epiphyses of both hips.  He underwent 
surgical treatment for this disability in 1968 and 1970.  The 
Medical Board determined that the veteran did not meet the 
minimal physical standards for enlistment or induction; 
additionally, it was determined that his disability was not 
aggravated during his period of active service.  Accordingly, 
service connection for a bilateral hip disability was denied 
because objective evidence did not show that a pre-existing 
bilateral hip disability was aggravated by active service.  
The record does not show that a notice of disagreement was 
filed or that an appeal was perfected within one year after 
notification of the RO's decision in May 1974.  Therefore, 
the rating decision of May 1974 is final.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.104 (1999).

In July 1990, the veteran sought to reopen his claim for 
service connection.  By rating action of July 1990, the RO 
denied to reopen the veteran's claim.  In September 1990, the 
RO informed him that his claim for service connection for a 
bilateral hip condition had previously been denied in 1974.  
He was informed that in order to reopen his claim, he must 
submit new and material evidence.  A copy of the veteran's 
appellate rights was included with the September 1990 notice.  
The record does not show that a notice of disagreement was 
filed or that an appeal was perfected within one year after 
notification of this decision.  Therefore, this decision is 
final and is the most recent denial of the veteran's claim. 
38 U.S.C.A. § 7105(b)(c).   

Following the most recent denial of the veteran's claim, 
additional evidence has been associated with the claims 
folder.  Social Security Administration records show that the 
veteran was found to be totally disabled following a January 
1993 accident in which the veteran was hit by an automobile.  
The veteran sustained multiple fractures of both legs.  At 
the time of the accident, the veteran had been employed as an 
aircraft cleaner.

Private medical records from the University of New Jersey 
Medical Center, indicate that the veteran was involved in a 
motor vehicle accident in January 1993.  He experienced 
multiple orthopedic injuries to include a comminuted left 
tibial plateau that was treated with an external fixator as 
well as a comminuted left femur that was stabilized by an 
intramedullary rod.  

Medical records received from the Social Security 
Administration include the report of inpatient 
hospitalization at the Kessler Institute for Rehabilitation 
from March to April 1993.  The veteran was treated for 
fractures to his legs sustained in the January 1993 accident.  
A follow-up outpatient treatment record dated in May 1993 
indicated that the veteran had decreased range of motion in 
his hips bilaterally.

In October 1993, the veteran reported for a VA examination.  
He reported that he underwent bilateral hip surgery at the 
age of 13.  The following year, surgical hardware was removed 
from his hips.  He reported persistent pain in his hips 
bilaterally since the time of his surgeries.  He reported 
that he continued to have significant discomfort in both of 
hips and legs during active duty.  He denied any specific 
injury to his hips or legs during active duty.  Diagnoses of 
history of probable congenital hip dislocation, status post 
surgery; history of left femur fracture, status post 
intramedullary rod; history of post left tibial fracture, 
status post open reduction internal fixation; and history of 
right tibial fracture, status post intramedullary rod were 
rendered.   

VA outpatient treatment records dated from February 1994 to 
May 1996 show treatment, inter alia, for bilateral hip pain, 
degenerative joint disease, and limitation of motion.  

Medical records obtained from the Social Security 
Administration, indicate that the veteran underwent a private 
orthopedic examination in May 1994.  The examination report 
indicates that the veteran sustained a fracture of the left 
femur, a fracture of the left proximal tibia and fibula, and 
a fracture of the right tibia and fibula in January 1993.  He 
complained of current aching pains in his lower back, hips, 
and left knee.  He last worked cleaning aircraft the day 
before the January 1993 accident.

The reports of VA examinations conducted in January and 
February 1997 indicate that the veteran reported that he had 
been advised to undergo a bilateral total hip arthroplasty; 
however, the surgery was postponed due to a hepatitis 
infection.  A diagnosis of severe degenerative joint disease 
of the hip secondary to slipped capital femoral epiphyses as 
a child.  The physician that examined the veteran in February 
1997 stated that "I would not relate this [condition] to 
active service.  He was destined to develop arthritis of the 
hip due to his underlying condition as a child."

II.  Analysis

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant 
does not have to demonstrate that the new evidence would 
probably change the outcome of the prior denial.  Rather, it 
is important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App. 203 (1999).  Third, if the reopened 
claim is well grounded, VA must evaluate the merits of the 
claim after ensuring that the duty to assist under 38 U.S.C. 
§ 5107(b) has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin v. Derwinski, 1 Vet. App. 171 (1991) 
("a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome" of the final decision).  The 
Federal Circuit in Hodge declared this definition of material 
evidence invalid.  Therefore, the determination as to whether 
the veteran has submitted new and material evidence to reopen 
this claim will be made pursuant to the definition of new and 
material evidence contained in 38 C.F.R. § 3.156(a), as 
discussed above.  It is not necessary to remand this claim 
because no prejudice to the veteran results from the Board's 
consideration of this claim.  He was provided notice of the 
applicable laws and regulations regarding new and material 
evidence, including 38 C.F.R. § 3.156.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Furthermore, the Board's review of 
this claim under the more flexible Hodge standard accords the 
veteran a less stringent "new and material" evidence 
threshold to overcome.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131; 38 
C.F.R. § 3.303(a).  It is the responsibility of a person 
seeking entitlement to service connection to present a well-
grounded claim. 38 U.S.C.A. § 5107.

A claim for service connection requires three elements to be 
well grounded:  There must be competent (medical) evidence of 
a current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the 
inservice injury or disease and the current disability.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); aff'd 78 F.3d 604 (Fed. 
Cir. 1996) (table).

The evidence received subsequent to July 1990 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since July 1990, the following 
evidence has been received: (1) various statements from the 
veteran expressing his contentions; (2) records received from 
the Social Security Administration; and (3) post service 
private and VA medical evidence.

To the extent that the veteran contends that his bilateral 
hip disability was aggravated by active service.  Prior to 
1990, the most recent decision on this matter, he made the 
same allegation, i.e., that his hip disability had increased 
in severity during active duty.  He has not submitted any new 
contentions regarding this condition; he has, at best, merely 
repeated his prior assertions.  

In addition, the Board notes that there is no evidence that 
the veteran possesses the requisite medical knowledge to 
render a probative opinion on a matter requiring medical 
expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 388 
(1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

Similarly, postservice medical records and Social Security 
Administration records received subsequent to July 1990 
indicate that the veteran has received treatment for and is 
totally disability due to fractures of his lower extremities 
secondary to a post service accident.  These records are new 
as they present evidence that had not previously been 
associated with the veteran's claims folder.  

However, the post service medical evidence is not 
"material" in that it must be considered in order to fairly 
decide the merits of the claim.  This post service medical 
evidence does not pertain to the veteran's hip disability; 
rather, the evidence contains treatment for fractures 
sustained in 1993.  To the extent that the post 1990 records 
reflect treatment for other medical conditions, even if new, 
they are not probative with respect to the issue of 
entitlement to service connection for a bilateral hip 
disorder, and are therefore not material.  This evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim. 

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a 
bilateral hip disorder.  38 U.S.C.A. §§ 5108 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156 (1999).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  Here, VA has no outstanding duty to inform 
the veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a), in this case, because nothing in the 
record suggests the existence of evidence that might reopen 
the finally denied claim for service connection.  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations with regard to this claim under 38 U.S.C.A. 
§ 5103(a).


ORDER

The appeal to reopen a claim of service connection for a 
bilateral hip disorder is denied.



		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals



 

